



Exhibit 10.3
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEES UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Awardee: Participant Name
Awardee Solium Number: XXX
Number of Stock Options: XXXX
Option Exercise Price per Share: $XX.XX
Award Date: March 4, 2019
Expiration Date: March 4, 2026


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer or employee of the Company or any of its
Subsidiaries, an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares (the
“Options”) of Common Stock, par value $.01 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above,
subject to the terms and conditions set forth herein and in the Plan. This Stock
Option is not intended to be an “incentive stock option” under Section 422 of
the Internal Revenue Code of 1986, as amended.
 
1.Vesting Schedule. No portion of this Stock Option may be exercised until such
portion shall have vested. Except as set forth below, and subject to the
discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the vesting schedule hereunder, this Stock Option shall be vested and
exercisable with respect to the following number of Options on the dates
indicated:
Number of        
Options Exercisable    Vesting Date
(XXX)    one-third    March 4, 2020
(XXX)    one-third    March 4, 2021
(XXX)    one-third    March 4, 2022
 
     Except as otherwise specifically provided in a written agreement between
the Company and the Awardee, this Award shall be subject to adjustment in
connection with a Change in Control as provided in Section 14 of the Plan as
determined in the Administrator’s sole discretion. This Award shall not
automatically vest upon a Change in Control.     


2.    Manner of Exercise.
(a)    The Awardee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Awardee must obtain approval from the Company’s Legal Counsel of his or her
election to purchase some or all of the vested Options purchasable at the time
of such notice. This notice shall specify the number of Options to be purchased.
Once approval is obtained, the Administrator will change Awardee’s status in
Solium to allow for an Option transaction. Awardee may then log in to their
Solium account and exercise the Options in one of four ways: (i) Exercise
Options and sell all shares (also known as Cashless Exercise) (ii) Exercise
Options and sell just enough shares to pay for the Options and hold the
remaining shares (also known as Sell to Cover), (iii) Exercise options and hold
the shares (also known as Exercise and Hold); or (iv) Exercise Options under the
“net exercise method” pursuant to which a sufficient number of shares will be
withheld by the Company to pay for the exercise price and required tax
withholding with the remaining shares issued to the Awardee.
Alternatively, payment of the purchase price for the Options may be made by one
or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) by the Awardee delivering
(or attesting to the ownership of) shares of Stock that have been purchased by
the Awardee on the open market or that have been beneficially owned by the
Awardee for at least six months and that are not then subject to restrictions
under any Company plan; (iii) by the Awardee delivering to the Company


Page 1 of 1
DM_US 158397267-1.106914.0011

--------------------------------------------------------------------------------




a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the option purchase price, provided that in the event the
Awardee chooses to pay the option purchase price as so provided, the Awardee and
the broker shall comply with such procedures and enter into such agreements of
indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above. Payment instruments will be received subject to collection.
 
The transfer to the Awardee on the records of the Company or of the transfer
agent of the Options will be contingent upon (i) the Company’s receipt from the
Awardee of the full purchase price for the Options, as set forth above, (ii) the
fulfillment of any other requirements contained herein or in the Plan or in any
other agreement or provision of laws, and (iii) the receipt by the Company of
any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Stock to be purchased pursuant to the
exercise of Stock Options under the Plan and any subsequent resale of the shares
of Stock will be in compliance with applicable laws and regulations. In the
event the Awardee chooses to pay the purchase price by previously-owned shares
of Stock through the attestation method, the number of shares of Stock
transferred to the Awardee upon the exercise of the Stock Option shall be net of
the shares attested to.
 
(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Awardee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Awardee. The Awardee shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Awardee, and the Awardee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Awardee shall have full voting, dividend and other ownership rights with respect
to such shares of Stock.
(c)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
 
3.    Termination of Employment or other Business Relationship. If the Awardee’s
employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise this Stock Option may be subject
to earlier termination as set forth below.
(a)    Termination Due to Death. If the Awardee’s employment terminates by
reason of the Awardee’s death (excluding death by suicide), this Stock Option
shall become fully exercisable and may thereafter be exercised by the Awardee’s
legal representative, beneficiary, or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.
(b)    Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability ( as defined under the Company’s
disability plan, an individual shall be considered disabled if such individual
qualifies for receipt of long-term disability benefits under the long-term
disability plan then in effect for the Company’s employee’s), this Stock Option
shall become fully exercisable and may thereafter be exercised by the Awardee
for a period of 12 months from the date of such termination or until the
Expiration Date, if earlier.
(c)    Termination Due to Retirement. If the Awardee’s employment is terminated
by reason of Retirement (as defined below), any portion of this Stock Option may
be exercised by the Awardee, to the extent exercisable, by the date of
termination. For purposes of this Agreement, “Retirement” means that the Awardee
has voluntarily terminated employment with the Company and its Subsidiaries
after having completed at least five years of service (as determined under the
Company’s 401(k) plan) and attained at least fifty-five (55) years of age and,
prior to such employment termination, the Awardee has: (i) given the Company’s
Chief Human Relations Officer (“CHRO”) or the Awardee’s immediate supervisor at
least three months’ prior written notice (or such shorter period of time
approved in writing by the CHRO or the Awardee’s immediate supervisor) of the


Page 2 of 2


DM_US 158397267-1.106914.0011

--------------------------------------------------------------------------------




intended retirement date and (ii) completed transition duties and
responsibilities as determined by the CHRO and/or the Awardee’s immediate
supervisor during the notice period in a satisfactory manner, as reasonably
determined by either of them.
(d)    Termination for Cause. If the Awardee’s employment terminates for Cause
(as defined below), this Stock Option shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Awardee, a termination of
employment for “Cause” shall mean, the occurrence of one or more of the
following: (i) the Awardee is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary, as
determined by the Administrator in good faith in its sole discretion; (ii) the
Awardee engages in a fraudulent act to the material damage or prejudice of the
Company or any Subsidiary or in conduct or activities materially damaging to the
property, business or reputation of the Company or any Subsidiary, all as
determined by the Administrator in good faith in its sole discretion; (iii) any
material act or omission by the Awardee involving malfeasance or negligence in
the performance of the Awardee’ s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, as determined by the
Administrator in good faith in its sole discretion, which has not been corrected
by the Awardee within thirty (30) days after written notice from the Company of
any such act or omission; (iv) failure by the Awardee to comply in any material
respect with any written policies or directives of the Company as determined by
the Administrator in good faith in its sole discretion, which has not been
corrected by the Awardee within ten (10) days after written notice from the
Company of such failure; or (v) material breach by the Awardee of any
non-competition, confidentiality or similar agreements between the Awardee and
the Company as determined by the Administrator in good faith in its sole
discretion.
(e)    Termination Without Cause. If the Awardee’s employment is terminated by
the Company without Cause and unless otherwise determined by the Administrator,
any portion of this Stock Option may be exercised by the Awardee, to the extent
exercisable on the date of such termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of
the Stock Option that is not exercisable at such time shall terminate
immediately and be of no further force and effect.
(f)     Termination of Employment by Awardee. If the Awardee terminates his or
her employment, this Stock Option shall terminate immediately upon notice by the
Awardee of such termination and be of no further force and effect.
(g)    Miscellaneous. The Administrator’s determination of the reason for
termination of the Awardee’s employment shall be conclusive and binding on the
Awardee and his or her representatives, beneficiaries, or legatees. Any portion
of this Stock Option that is unvested after the application of this Section 3
shall be cancelled immediately upon any termination of employment and shall not
be exercisable by the Awardee.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.  
5.    Transferability. This Agreement is personal to the Awardee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Awardee’s lifetime, only by the Awardee,
and thereafter, only by the Awardee’s legal representative, beneficiary, or
legatee.
6.    Tax Withholding. The Awardee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Awardee may elect, subject
to the approval of the Administrator, to satisfy tax withholding obligations, in
whole or in part, by having the Company withhold such number of shares of Stock
elected by the Participant not in excess of the maximum amount required for
federal, state and local tax withholding attributable to the exercise of this
Stock Option.


Page 3 of 3


DM_US 158397267-1.106914.0011

--------------------------------------------------------------------------------




7.    Non-Compete / Non Solicitation Agreement Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which Awardee either (a) has had any management responsibility, (b)
has otherwise provided regular services during his affiliation with Company, or
(c) has had access to confidential or proprietary information; or (2) entice,
solicit, request or advise any employee of the Company to leave the Company’s
employment or to otherwise accept employment (or other affiliation) with any
person, firm or business with which Awardee has an employment or consulting
relationship. As used above, “Customers” means all customers of any such
business of the Company. Notwithstanding the provisions of this paragraph 7, if
Awardee is an employee or resident of a state in which non-compete provisions of
the type set forth in this paragraph 7 are not enforceable, then the non-compete
provisions of this paragraph 7 shall not apply; the non-solicitation provisions
of this paragraph 7, however, shall continue to apply. In addition, in the event
that a court of competent jurisdiction determines that any of the restrictions
set forth in this paragraph 7 are impermissible in scope and/or duration,
Awardee and the Company intend that such court shall revise such scope and/or
duration as the court deems reasonable rather than invalidating any such
restrictions. 
8.    Effect of Employment Agreement. If the Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Stock Option Agreement,
the provisions set forth in such employment agreement shall override such
conflicting provisions set forth herein.  
9.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Awardee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.
(b)    Neither the Plan nor this Stock Option confers upon the Awardee any
rights with respect to continuance of employment by the Company or any
Subsidiary.
(c)    Pursuant to the Plan, the Administrator may at any time amend or cancel
any outstanding portion of this Stock Option, but no such action may be taken
which adversely affects the Awardee’s rights under this Agreement without the
Awardee’s consent.
                             CIRCOR INTERNATIONAL, INC.


Page 4 of 4


DM_US 158397267-1.106914.0011

--------------------------------------------------------------------------------




                                circor2019optionagree_image1.jpg
[circor2019optionagree_image1.jpg]
By:

--------------------------------------------------------------------------------

Scott Buckhout
Title: President and CEO    


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Date:                     Name:    Awardee

--------------------------------------------------------------------------------



Page 5 of 5


DM_US 158397267-1.106914.0011